Citation Nr: 1506649	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  06-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a urinary disability, to include benign prostatic hypertrophy (BPH).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Nashville, Tennessee Department of Veterans Affairs Regional Office (RO).  

This claim was previously denied in a November 2012 Board decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court vacated the Board's November 2012 decision denying entitlement to service connection for a urinary disability and remanded the issue to the Board for action consistent with the Memorandum Decision and further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2014 Memorandum Decision, the Board finds that further development is necessary before the Veteran's claim on appeal can be decided.  Specifically, the Veteran must be afforded a new VA examination to determine whether his current urinary disability is related to his in-service episode of urethritis.  Further, additional attempts must be made to try to obtain records from Camp Shelby, Mississippi, where the Veteran has alleged he received treatment during a period of active duty for training in either 1967 or 1968.  

Accordingly, the case is REMANDED for the following action:

1. Pursuant to the January 2012 records request responses from the Mississippi National Guard - Adjutant General's Office, efforts should be made to obtain any available treatment records pertaining to the Veteran from the Army/Air Reserve Personnel Center and the Army Personnel Center in St. Louis, MO., and ALL other appropriate records repositories.  Particular attention should be paid to the summer of 1967, and April 1968, as the Veteran has reported that he received treatment at the time Dr. Martin Luther King, Jr. was assassinated.  

2. THEN, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed urinary disability, to include BPH.  The examiner must review the claims file and must note that review in the report.  Based on the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed urinary disability, to include BPH, is etiologically related to the Veteran's active service, to include the episode of urethritis therein.  The complete rationale for all opinions expressed should be provided.  

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







[CONTINUED ON NEXT PAGE]


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




